





Exhibit 10.1




EXECUTION COPY







FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of March
28, 2014 is by and among Wausau Paper Corp., a Wisconsin corporation (the
“Borrower”), the Guarantors party hereto, the Lenders identified on the
signature pages hereto and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”), Swing Line Lender and an L/C Issuer.

W I T N E S S E T H

WHEREAS, an $80 million revolving credit facility has been established in favor
of the Borrower pursuant to the terms of that certain Credit Agreement dated as
of June 23, 2010 (as amended by that certain First Amendment to Credit Agreement
dated as of October 26, 2011, as amended by that certain Second Amendment to
Credit Agreement dated as of February 3, 2012, as amended by that certain Third
Amendment to Credit Agreement dated as of June 26, 2013, as amended by that
certain Fourth Amendment to Credit Agreement dated as of December 17, 2013, and
as further amended, restated, modified or supplemented from time to time, the
“Credit Agreement”) among the Borrower, certain Subsidiaries of the Borrower
from time to time party thereto (the “Guarantors”), the Lenders from time to
time party thereto (the “Lenders”) and the Administrative Agent;

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
to modify certain provisions contained therein; and

WHEREAS, the Lenders have agreed to amend the Credit Agreement on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

1.

Defined Terms.  Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2.

Amendments.  Subject to the satisfaction of the conditions precedent set forth
in Section 3 hereof, as of the date hereof the Credit Agreement is hereby
amended as follows:

(a)

The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement is
hereby amended by replacing the last sentence thereof with the following
sentence:

Notwithstanding anything to the contrary contained herein, from and after March
28, 2014, the Applicable Rate shall be based on Pricing Level 5 unless otherwise
agreed in writing by the Required Lenders.




(b)

The definition of “Consolidated EBITDDA” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

“Consolidated EBITDDA” means, for any period, as applied to the Borrower and its
consolidated Subsidiaries without duplication, the sum of the amounts for such
period of: (i) Consolidated Net Income, plus (ii) the following to the extent
deducted in





1

CHAR\1352945v7




--------------------------------------------------------------------------------










calculating such Consolidated Net Income:  (a) Consolidated Interest Expense,
(b) all federal and state income tax expense, (c) all depreciation, depletion
and amortization expense, (d) any non-cash asset impairments or restructuring
charges (other than any non-cash charges to the extent that such charge
represents an accrual of or reserve for a future cash payment), (e) actual cash
restructuring charges of up to $7.0 million for each of the twelve month periods
ending June 30, 2013, September 30, 2013, December 31, 2013 and March 31, 2014,
and (f) actual cash proxy defense-related expenses in an aggregate amount not to
exceed $2.0 million during such period, all of the foregoing as determined and
computed on a Consolidated basis in accordance with GAAP.




(c)

The definition of “Debt to EBITDDA Ratio” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Debt to EBITDDA Ratio” means, as of any day of determination, the ratio of (a)
Consolidated Funded Indebtedness on such day to (b) Consolidated EBITDDA for the
period of the four (4) most recently completed fiscal quarters.

(d)

The definition of “Loan Documents” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, each
Note, each Issuer Document, any Guaranty (if any), any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.15
of this Agreement, the Intercreditor Agreement, the Fee Letter and the Fourth
Amendment Letter Agreement.

(e)

The following new definition is hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:

“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement, dated
as of March 28, 2014, by and among the Borrower, the Guarantors, the Lenders
party thereto and the Administrative Agent.

(f)

Section 4.02 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

4.02

Conditions to all Credit Extensions.  




The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurodollar Rate Committed Loans) is subject
to the following conditions precedent:




(a)

The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the references to the
Borrower’s financial statements contained in subclauses (i) and (ii) of Section
5.13(a) shall be deemed to refer to the most recent statements furnished
pursuant to subsections (b) and (a), respectively, of Section 6.01.





2

CHAR\1352945v7




--------------------------------------------------------------------------------













(b)

No Default shall exist, or would result from such proposed Credit Extension or
from the application of the proceeds thereof.




(c)

After giving effect to such proposed Credit Extension, the Debt to EBITDDA Ratio
as of such day shall not exceed the maximum Debt to EBITDDA Ratio then permitted
by Section 7.01(a) as of the last day of the most-recently ended fiscal quarter
(provided that for purposes of such calculation, prior to receipt by the
Administrative Agent of the Compliance Certificate for the fiscal quarter ending
March 31, 2014, Consolidated EBITDDA shall be based on the forecasted
Consolidated EBITDDA for the twelve month period ending on March 31, 2014, as
delivered to the Administrative Agent and the Lenders on March 25, 2014).




(d)

The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.




Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Committed Loans) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a),
(b) and (c) have been satisfied on and as of the date of the applicable Credit
Extension.




(g)

The following new Section 6.18 is hereby added to the Credit Agreement to read
as follows:

6.18

Agreement to Secure Obligations.  On or prior to May 30, 2014 (or such later
date as agreed by the Administrative Agent in its sole discretion), seek
approval from the Borrower’s board of directors to cause the Obligations to be
secured by Liens on substantially all of the assets of the Loan Parties pursuant
to documentation acceptable to the Administrative Agent (including, but not
limited to an amendment to this Agreement and an intercreditor agreement with
the noteholders under the 2010 Note Agreement).




(h)

Section 7.01(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(c)

Minimum Net Worth.  The Loan Parties will not at any time permit Consolidated
Net Worth to be less than the sum of (i) $222,900,000, plus (ii) an amount equal
to 25% of Consolidated Net Income for each fiscal quarter of the Borrower ending
on or after June 30, 2014 (with no deduction for a net loss in any such fiscal
quarter), such amount to be increased on a cumulative basis as of the end of
each fiscal quarter, plus (iii) 100% of the proceeds of the issuance of all
Equity Interests after March 31, 2014.  The calculation of Consolidated Net
Worth for purposes of this Section 7.01(c) (only) shall be adjusted to exclude
(1) all “accumulated other comprehensive income or loss” as shown on the
Borrower’s consolidated balance sheet (i.e., there will be added back to
Consolidated Net Worth any such amount that is shown as a negative number and
there will be subtracted from Consolidated Net Worth any such amount that is
shown as a positive number); provided, however, that the aggregate amount of all
such amounts added back to Consolidated Net Worth pursuant to this sentence
during the term of this Agreement shall not exceed $70,000,000 and (2) non-cash
restructuring charges incurred after the date of this Agreement and prior to
March 31, 2014 in an aggregate amount not





3

CHAR\1352945v7




--------------------------------------------------------------------------------










to exceed $40,000,000 (i.e., such non-cash restructuring charges shall be added
back to Consolidated Net Worth).

(i)

The Credit Agreement is hereby amended to correct the following typographical
errors:   

(i)

The references to “Section 8.01” in Section 6.02(a) and Section 7.08 of the
Credit Agreement are hereby deleted and replaced with references to “Section
7.01”.




(ii)

The reference to “Article VIII” in Section 8.01(d) of the Credit Agreement is
hereby deleted and replaced with a reference to “Article VII”.




(j)

Exhibit A and Exhibit B to the Credit Agreement are hereby amended and restated
in their entireties to read as Exhibit A and Exhibit B, respectively, attached
hereto.

3.

Conditions Precedent.  This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of the following:

(a)

counterparts of this Amendment duly executed by the Borrower, the Guarantors,
the Administrative Agent and the Required Lenders; and

(b)

(i) all fees required to be paid pursuant to that certain letter agreement,
dated March 26, 2014, between the Borrower and Bank of America and (ii) all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen PLLC.

4.

Representations and Warranties.  Each of the Borrower and each Guarantor hereby
represents and warrants that (a) it has the requisite corporate power and
authority to execute, deliver and perform this Amendment, (b) it is duly
authorized to, and has been authorized by all necessary corporate action to,
execute, deliver and perform this Amendment, (c) no consent, approval,
authorization or order of or filing, registration or qualification with, any
court or governmental authority or third party is required in connection with
the execution, delivery or performance by it of this Amendment, (d) the
execution, delivery and performance by it of this Amendment do not and will not
conflict with, result in a breach of or constitute a default under the articles
of incorporation, bylaws or other organizational documents of either the
Borrower or the Guarantors (if any) or any of their Subsidiaries or any
indenture or other material agreement or instrument to which any such Person is
a party or by which any of its properties may be bound or the approval of any
Governmental Authority relating to such Person except as could not reasonably be
expected to have a Material Adverse Effect, (e) the representations and
warranties contained in Article V of the Credit Agreement and the other Loan
Documents are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Amendment, the references to the Borrower’s
financial statements contained in subclauses (i) and (ii) of Section 5.13(a)
shall be deemed to refer to the most recent statements furnished pursuant to
subsections (b) and (a), respectively, of Section 6.01 and (f) after giving
effect to this Amendment, no Default or Event of Default exists under the Credit
Agreement on and as of the date hereof or will occur as a result of the
transactions contemplated hereby.

5.

No Other Changes; Ratification.  Except as expressly modified hereby, all of the
terms and provisions of the Credit Agreement (including schedules and exhibits
thereto) and the other Loan Documents shall remain in full force and effect.
 The term “this Agreement” or “Credit Agreement” and all similar references as
used in each of the Loan Documents shall hereafter mean the Credit Agreement





4

CHAR\1352945v7




--------------------------------------------------------------------------------










as amended by this Amendment.  Except as herein specifically agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms; provided, however, for the avoidance of doubt,
nothing herein shall constitute a waiver of any Default under Section 8.01(g) as
a result of noncompliance by any Loan Party with any financial covenants set
forth in any Principal Lending Agreement.  This Amendment shall be deemed a Loan
Document as referred to, and defined in, the Credit Agreement for all purposes.

6.

Costs and Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of Moore & Van Allen.

7.

Counterparts; Facsimile; Email.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.  Delivery of an executed
counterpart of this Amendment by telecopy or email (in PDF format) by any party
hereto shall be effective as such party’s original executed counterpart.

8.

Governing Law.  This Amendment shall be deemed to be a contract made under, and
for all purposes shall be construed in accordance with, the laws of the State of
New York.

9.

Entirety.  This Amendment and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof.  This Amendment
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.  There are no oral agreements between the
parties.

10.

Acknowledgment of Loan Parties.  Each of the Loan Parties affirms and
acknowledges that this Amendment constitutes a Loan Document under the Credit
Agreement and any reference to the Loan Documents under the Credit Agreement
contained in any notice, request, certificate or other document executed
concurrently with or after the execution and delivery of this Amendment shall be
deemed to include this Amendment unless the context shall otherwise specify.

11.

Release.  In consideration of the Administrative Agent’s and the Lenders’
entering into this Amendment, each of the Loan Parties hereby releases and
forever discharges the Administrative Agent, the Lenders, and each of the
Administrative Agent’s, and the Lenders’ predecessors, successors, assigns,
officers, managers, directors, employees, agents, attorneys, representatives,
and affiliates (hereinafter all of the above collectively referred to as the
“Lender Group”), from any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature
whatsoever, in each case to the extent arising in connection with the Loan
Documents or any of the negotiations, activities, events or circumstances
arising out of or related to the Loan Documents through the date of this
Amendment, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which any of the Loan Parties may have or claim to have against any of
the Lender Group; provided, that nothing herein will constitute a release or
discharge of the agreements set forth herein or of the effectiveness of the Loan
Documents from and after the date hereof.







[SIGNATURE PAGES FOLLOW]





5

CHAR\1352945v7




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

BORROWER:

WAUSAU PAPER CORP.

By:  SHERRI L. LEMMER

Name:

Sherri Lemmer

Title:

Chief Financial Officer







GUARANTORS:

WAUSAU PAPER TOWEL & TISSUE, LLC

By:  SHERRI L. LEMMER

Name:

Sherri Lemmer

Title:

Chief Financial Officer











Fifth Amendment – Wausau Paper

CHAR\1352945v7




--------------------------------------------------------------------------------










ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent







By:

DORA A. BROWN

Name:

Dora A. Brown

Title:

Vice President





Fifth Amendment – Wausau Paper

CHAR\1352945v7




--------------------------------------------------------------------------------










LENDERS:

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and as L/C Issuer







By:

KATHERINE M. NOVEY

Name:

Katherine M. Novey

Title:

Senior Vice President




NORTHWEST FARM CREDIT SERVICES, PCA, as a Lender

By:

CANDY BOSWELL

Name:

Candy Boswell

Title:

Vice President










1ST FARM CREDIT SERVICES, PCA

as a Lender

By:

COREY J WALDINGER

Name:

Corey J. Waldinger

Title:

Vice President, Capital Markets Group










BMO HARRIS BANK N.A.,

as a Lender

By:

RONALD J. CAREY

Name:

Ronald J. Carey

Title:

Senior Vice President





Fifth Amendment – Wausau Paper

CHAR\1352945v7




--------------------------------------------------------------------------------







EXHIBIT A







FORM OF COMMITTED LOAN NOTICE




Date:  ___________, _____




To:

Bank of America, N.A., as Administrative Agent




Ladies and Gentlemen:




Reference is made to that certain Credit Agreement, dated as of June 23, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”), among Wausau Paper Corp., a Wisconsin
corporation (the “Borrower”), the Guarantors from time to time party thereto, if
applicable, each Lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Agreement.




The undersigned hereby requests (select one):




£  A Borrowing of Committed Loans

£  A conversion or continuation of Loans




1.

On

 (a Business Day).




2.

In the amount of $

.




3.

Comprised of

.

[Type of Committed Loan requested]




4.

For Eurodollar Rate Loans:  with an Interest Period of

      months.




After giving effect to such Committed Borrowing, the Debt to EBITDDA Ratio
equals ____________ to 1.00.  Set forth below is a supporting calculation:




Debt as of such date

$______________

Committed Loan requested

$______________

Consolidated EBITDDA

$______________




Ratio:

_______ to 1.00




The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.




WAUSAU PAPER CORP.




By:  

Name:  

Title:  





CHAR\1352945v7




--------------------------------------------------------------------------------










EXHIBIT B







FORM OF SWING LINE LOAN NOTICE




Date:  ___________, _____




To:

Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent




Ladies and Gentlemen:




Reference is made to that certain Credit Agreement, dated as of June 23, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”), among Wausau Paper Corp., a Wisconsin
corporation (the “Borrower”), the Guarantors from time to time party thereto, if
applicable, each Lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Agreement.




The undersigned hereby requests a Swing Line Loan:




1.

On

 (a Business Day).




2.

In the amount of $




After giving effect to such Swing Line Loan, the Debt to EBITDDA Ratio equals
____________ to 1.00.  Set forth below is a supporting calculation:




Debt as of such date

$______________

Swing Line Loan requested

$______________

Consolidated EBITDDA

$______________




Ratio:

_______ to 1.00







The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(a) of the Agreement.










WAUSAU PAPER CORP.







By:  

Name:  

Title:  








CHAR\1352945v7


